


Exhibit 10.18

 

FORM OF OPTION AGREEMENT

 

KapStone Paper and Packaging Corporation, a Delaware corporation (the
“Company”), hereby grants to {insert name} (“you” or the “Grantee”), [a
non-employee director](1)[an executive officer] of the Company, an option (the
“Option”) to purchase the number of shares of the Company’s common stock, $.0001
par value per share (each, a “Share”), at an option exercise price during the
option term, and on the other terms and conditions set forth below.

 

The Option is subject to the terms and conditions set forth in Exhibit A to this
Option Agreement, and in the KapStone Paper and Packaging {2016} Incentive Plan,
as amended from time to time (the “Plan”), all of which are an integral part of
and are hereby incorporated into this Option Agreement. You may obtain a copy of
the Plan and amendments to the Plan upon request. Capitalized terms used but not
defined in this Option Agreement have the meaning specified in the Plan.

 

Date of Grant

 

 

 

Number of Shares

 

 

 

Option Price

 

 

 

Expiration of Option

 

 


The Option will vest and become exercisable in installments as follows:

 

Date
Exercisable

 

Percentage

 

Number of Shares Becoming
Exercisable

 

 

 

 

%

 

 

 

 

 

%

 

 

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------

(1) Bracketed language that is italicized in this Exhibit relates only to
non-employee directors of the Company. Bracketed language that is not italicized
in this Exhibit relates only to executive officers of the Company.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

to

 

OPTION AGREEMENT

 

1.                                      Form of Award. This is an award of a
nonqualified stock option which is not intended to meet the requirements of
Section 422 of the Code. The Option will become vested and exercisable pursuant
to the vesting schedule set forth in the Option Agreement.

 

2.                                      Effect of Termination [of Employment].
Immediately upon your termination of status as [a non-employee director][an
employee] of the Company for any reason other than [retirement from the
Board][your Retirement], death or Disability, the Option will terminate to the
extent it has not become vested and exercisable pursuant to the vesting schedule
set forth in the Option Agreement. Upon your termination of [membership on the
Board][employment] by reason of [retirement][Retirement], death or Disability,
this Option will immediately vest. With respect to the portion (if any) of the
Option that has become vested on, at or prior to your termination of [membership
on the Board][employment]:

 

(a)                                 The Option will terminate immediately upon
your termination of [membership on the Board][employment] for Cause;

 

(b)                                 The Option will terminate upon the earlier
of (i) the expiration of the term of this Option or (ii) two years following
your termination of [membership on the Board][employment] by reason of
[retirement][Retirement], death or Disability; or

 

(c)    The Option will terminate upon the earlier of (i) the expiration of the
term of this Option or (ii) [three months] following your termination of
[membership on the Board][employment] for any reason other than
[retirement][your Retirement], death or Disability.

 

The terms “Cause[,” “Retirement]” and “Disability” are defined in the Plan. [For
purposes of this Option Agreement, the term “retirement” shall mean your
voluntary retirement from the Board, as determined by the Committee.]

 

3.                                      Manner of Exercise. You may exercise
this Option while the Option is exercisable, during the period before the
expiration of the Option term, in the manner set forth on Fidelity’s
netbenefit.com site. The Committee reserves the right to change the manner in
which you may exercise this Option. If any person other than you exercises this
Option, the Committee may require evidence of the authority of such person to
exercise the Option. Payment may be made by any one or a combination of the
following means:

 

(a)                                 Cash, negotiable personal check or
electronic funds transfer;

 

(b)                                 The tender of Shares having a Fair Market
Value on the effective date of such exercise equal to the aggregate Option Price
for the number of Shares being purchased;

 

A - 1

--------------------------------------------------------------------------------


 

(c)                                  Requesting the Company to withhold from
those Shares that would otherwise be received upon exercise of this Option a
number of Shares having a Fair Market Value on the effective date of such
exercise that is equal to the aggregate Option Price for the number of Shares
being purchased; or

 

(d)                                 Through the sale of the Shares acquired on
exercise of this Option through a broker-dealer to whom you have submitted an
irrevocable notice of exercise and irrevocable instructions to deliver promptly
to the Company the amount of sale or loan proceeds sufficient to pay for such
Shares, together with the amount of federal, state, local or foreign withholding
taxes payable by reason of such exercise.

 

Such exercise shall become effective at the time both such notice and payment
have been received by the Company, which must be a date after the Option has
become exercisable and before the Option has terminated either through
expiration of the Option term or pursuant to Section 2 upon or following your
termination [of membership on the Board]. You shall not have any rights as a
stockholder of the Company with respect to the Shares deliverable upon exercise
of this Option until you become the holder of record of such Shares.

 

Notwithstanding anything herein to the contrary, if the Option is outstanding on
the last business day of the Option term (the “Automatic Exercise Date”), the
Option shall be automatically exercised on the Automatic Exercise Date if the
Fair Market Value of a Share on the Automatic Exercise Date exceeds the Option
Price per Share of the Option. Payment of the Option Price per Share shall be
made pursuant to this Section 3 and the Company shall withhold whole Shares
which would otherwise be delivered to you, having an aggregate Fair Market Value
in the amount necessary to satisfy the federal, state, local or foreign income,
FICA or other taxes relating to such exercise. The Committee may elect to
discontinue the automatic exercise of the Option pursuant to this Section 3 at
any time upon notice to the Grantee.

 

4.                                      [Taxes. The Company is not required to
issue Shares upon the exercise of this Option unless you first pay to the
Company the minimum amount that the Company is required to withhold for federal,
state, local or foreign income, FICA or other taxes relating to such exercise. 
You may irrevocably elect at the time of exercise of this Option to make payment
of federal, state, local or foreign income, FICA or other taxes that you are
required to pay relating to such exercise. You may satisfy this obligation by
any one or a combination of the following means:

 

(a)                                 Delivering cash, negotiable personal check
or electronic funds transfer in an amount that is equal to the amount to be
withheld;

 

(b)                                 Delivering part or all of the payment in
Shares having a Fair Market Value on the date effective date of such exercise
that is equal to the amount to be withheld; or

 

(c)                                  Requesting the Company to withhold from
those Shares that would otherwise be received upon exercise of this Option a
number of Shares having a Fair Market Value on the effective date of such
exercise that is equal to the amount to be withheld.

 

Shares to be delivered or withheld may not have an aggregate Fair Market Value
in excess of the amount determined by applying the minimum statutory withholding
rate.]

 

A - 2

--------------------------------------------------------------------------------


 

[4][5]                  Limited Transferability of Option. Except as provided
below in this Section [4][5], this Option is exercisable during your lifetime
only by you or your guardian or legal representative, and this Option is not
transferable except by will or the laws of descent and distribution. Except as
provided below in this Section [4][5], this Option may not be assigned,
negotiated, or pledged in any way (whether by operation of law or otherwise) and
this Option shall not be subject to execution, attachment or similar process.

 

You are authorized to transfer all or any portion of this Option by gift (or
similar transfer for no consideration) to a Family Member. Following the
transfer of all or any portion of this Option to a Family Member, the Family
Member shall have all of your rights and obligations and you shall not retain
any rights with respect to the transferred Option, except that (A) the payment
of any tax attributable to the exercise of the transferred Option shall remain
your obligation, and (B) the determination of the exercisability of the Option
shall be based solely on the activities and state of affairs of you.

 

As used herein, “Family Member” means the Grantee’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which these persons have more than 50% of the beneficial interest, a foundation
in which these persons (or the Grantee) control the management of assets, and
any other entity in which these persons (or the Grantee) own more than 50% of
the voting interests.

 

[5][6].               Forfeiture and Clawback. In the event that you engage in
fraud or misconduct involving the Company, then at the option of the Committee,
all unvested and vested Options awarded to you will terminate and be forfeited,
and you will be required to immediately pay to the Company all amounts that you
have received in connection with the exercise of Options. Such forfeiture and
clawback shall be in addition to any other right the Company may have with
respect to any such fraud or misconduct. At the direction of the Board, the
Company may undertake any legal action to collect and recover the amount of any
such required payment.

 

[6][7].               Amendments. The Committee may by written instrument amend
this Option Agreement prospectively or retroactively in any manner; but no such
amendment may adversely affect your rights without your consent unless such
amendment is required or permitted to comply with securities, tax or other laws.
By accepting this Option you thereby give your consent to any amendment of this
Option Agreement reasonably determined by the Committee to be required or
permitted by the preceding sentence. The Committee may substitute a new Option
for this Option in accordance with the Plan. The Committee retains with respect
to this Option all of the rights, powers and authorities described in the Plan,
whether or not set forth in this Option Agreement, unless expressly provided to
the contrary in this Option Agreement.

 

[7][8].               Notices. Any notice to be given under the terms of this
Option Agreement to the Company shall be addressed to the Company in care of its
Secretary. Any notice to be given to you shall be addressed to you at the e-mail
address or street address listed in the Company’s records. By a notice given
pursuant to this Section, either party may designate a different address for
notices. Any notice shall have been deemed given when actually delivered.

 

A - 3

--------------------------------------------------------------------------------


 

[8][9].               Severability. If any part of this Option Agreement is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not serve to invalidate any part of this Option
Agreement not declared to be unlawful or invalid. Any part so declared unlawful
or invalid shall, if possible, be construed in a manner which gives effect to
the terms of such part to the fullest extent possible while remaining lawful and
valid.

 

[9][10].        Applicable Law. This Option Agreement shall be governed by the
laws of the State of Delaware other than its laws respecting choice of law.

 

[10][11]. Headings. Headings are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

A - 4

--------------------------------------------------------------------------------
